HLD-004                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 18-1572
                                       ___________

                                 IN RE: JONG SHIN,
                                                Petitioner
                       ____________________________________

                        On Petition for Writ of Mandamus from the
                 United States District Court for the District of New Jersey
                          (Related to D.N.J. No. 1-15-cv-07248)
                       ____________________________________

                         Submitted Pursuant to Fed. R. App. P. 21
                                    March 29, 2018

           Before: SMITH, Chief Judge, CHAGARES, and BIBAS, Circuit Judges

                              (Opinion filed: April 19, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Jong Shin seeks a writ of mandamus to compel the District Court

to rule on a motion she filed pursuant to 28 U.S.C. § 2255. By order entered on April 11,

2018, the District Court denied her motion and declined to issue a certificate of

appealability. In light of the District Court’s action, Shin’s mandamus petition no longer



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that eliminate a plaintiff’s personal stake in the outcome

of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).

       If Shin wishes to seek appellate review of the District Court’s decision with

respect to her § 2255 motion, she should file a notice of appeal in the District Court

within the time period set forth in Fed. R. App. P. 4(a)(1)(B).




                                              2